Citation Nr: 0826488	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-07 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
facial injury.

2.  Entitlement to service connection for temporomandicular 
joint (TMJ) disorder.

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for bilateral hand 
disorders.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for a right knee 
disorder.

7.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to a right knee disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served with the Air Force 
Reserves until 2001 for a period of over twenty years, to 
include active duty in the Air Force from February 1981 to 
July 1981 and active duty in the Army from January 1993 to 
March 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The veteran had a hearing before 
the Board in April 2006 and the transcript is of record.

The case was brought before the Board in June 2006, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of her claims, to include affording her 
appropriate VA examinations. The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

In regard to the veteran's claim of entitlement to service 
connection for residuals of a facial injury, it appears the 
veteran is alleging musculoskeletal disorders as well as 
dental conditions as a result of an alleged fall during her 
time as a Reservist in July 2001.  The RO, in denying her 
claim, considered a musculoskeletal disorder only.  
Accordingly, the issue of entitlement to service connection 
for dental trauma is REFERRED to the RO for proper 
adjudication.  This aspect of the veteran's claim will not be 
considered here because it is not properly before the Board.


FINDINGS OF FACT

1.  The veteran does not currently have a diagnosed facial 
disorder.

2.  The veteran was not on active duty, was not traveling to 
or from any duty, and was not approved for ACDUTRA when she 
was first diagnosed with TMJ.

3. The veteran's TMJ was not aggravated beyond the natural 
progression of the disease due to her military service.

4.  The veteran was not on active duty, was not traveling to 
or from any duty, and was not approved for ACDUTRA when she 
was first diagnosed with migraine headaches.

5.  The veteran's migraine headaches were not aggravated 
beyond the natural progression of the disease due to her 
military service.

6.  Current bilateral hand conditions (weakness and 
rheumatoid arthritis) are not related to service or any 
incident therein.

7.  Current rheumatoid arthritis of the low back is not 
related to service or any incident therein.

8.  Current rheumatoid arthritis of the right knee is not 
related to service or any incident therein.

9.  The veteran's left knee rheumatoid arthritis was not 
caused or aggravated by any service-connected condition. 


CONCLUSIONS OF LAW

1.  The veteran's alleged residuals of a facial injury were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  The veteran's TMJ was not aggravated by active service.  
38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 and 3.306 (2007).

3.  The veteran's migraines were not aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 and 3.306 
(2007).

4.  Bilateral hand rheumatoid arthritis were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

5.  Low back rheumatoid arthritis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

6.  Right knee rheumatoid arthritis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, (2007).

7.  The veteran's left knee rheumatoid arthritis was not 
caused by or aggravated by any service-connected condition 
nor incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1131, 1112, 1113 and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 3.310 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in August 2002, March 2005, and August 2006.  
Those letters advised the veteran of the information 
necessary to substantiate her claim, and of her and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2006).  The August 2006 
letter explained how disability ratings and effective dates 
are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and she 
was afforded a meaningful opportunity to participate 
effectively in the processing of her claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's salvageable service medical records 
and VA medical records are in the file.  Attempts to obtain 
missing service medical records from other sources have been 
exhausted.  Private medical records identified by the veteran 
have been obtained, to the extent possible.  The veteran has 
at no time referenced outstanding records that she wanted VA 
to obtain or that she felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations to obtain an 
opinion as to whether her claimed conditions can be directly 
attributed to service.  Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  



Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of the veteran's arthritis is many years after 
active service.  This is discussed in more detail below.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges all of her current disabilities are the 
result of a fall sustained in July 2001 while on duty as a 
Reservist.  Specifically, she indicates she fell at a 
construction site hitting her face against cabinets and a 
wall.  She claims her right knee, bilateral hands, face, jaw 
and back were injured in the fall.  Thereafter, she 
experienced severe migraine headaches.  She further alleges 
her left knee began hurting her as a result of overuse to 
compensate for the right knee injury.  This is the only 
injury the veteran alleges is responsible for the claimed 
disabilities.

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss her current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
She is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because she does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

As indicated in the introduction, the veteran served a 
lengthy period in the Air Force Reserves with confirmed 
periods of active duty from February 1981 to July 1981 and 
again in January 1993 to March 1993.  Personnel records 
indicate she was ordered to complete active duty for training 
(ACDUTRA) for various periods in 1993 to 1998, but failed to 
attend.  In May 1998, the veteran was discharged to inactive 
reserve status due to unsatisfactory participation in annual 
training.  Personnel records also indicate, however, that the 
veteran suffered dental trauma, to include a fractured 
bridge, in a fall in late July 2001.  The military formally 
determined this injury was in the "line of duty" (LOD). 

To the extent any of the veteran's alleged disabilities were 
sustained outside of her active duty period, the Board notes 
that only "veterans" are entitled to VA compensation under 
38 U.S.C.A. §§ 1110 and 1131. 

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that she was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  
38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 
511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
The fact that a veteran has established status as a 
"veteran" for purposes of other periods of service (e.g., 
the veteran's period of active duty in the Air Force and 
Army) does not obviate the need to establish that the 
claimant is also a "veteran" for purposes of the period of 
ACDUTRA where the claim for benefits is premised on that 
period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

The claimant in this case is a "veteran" based on her active 
duty service from February 1981 to July 1981, January 1993 to 
March 1993, and any active duty training periods while she 
was in the Air Force Reserves, which according to her records 
was minimal given her unsatisfactory participation and 
discharge in May 1998.  Therefore, she is entitled to 
"veteran" status and the full benefit of VA resources for any 
compensation claim based on those periods of service.  
However, to the extent any of her claims are not based on 
those periods of service, but on her period of inactive 
service, the claims must fail.  In order for the appellant to 
achieve "veteran" status and be eligible for service 
connection for disability claimed during her inactive 
service, the record must establish that she was disabled 
during active duty for training due to a disease or injury 
incurred or aggravated in the line of duty or she was 
disabled from an injury incurred or aggravated during 
inactive duty training.  See Mercado- Martinez v. West, 11 
Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

In this case, as mentioned above the veteran was given a 
positive LOD determination for injuries sustained in a July 
2001 fall, described as a fractured bridge.  To the extent 
the veteran's current disabilities are competently and 
probatively attributed to the July 2001 fall, her claim will 
prevail.  As explained in more detail, however, no such 
evidence exists here and, indeed, there is evidence to the 
contrary. 

The Board further notes that the veteran's service medical 
records are incomplete.  Specifically, service medical 
records from her 1981 active service are missing as are any 
service medical records beyond November 1997. 

Where "service medical records are presumed destroyed . . . 
the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).   Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There 
is, however, an expanded duty to assist the veteran in 
obtaining evidence from alternate or collateral sources.  Id. 
 
Facial Injury, TMJ and Migraines

Again, the veteran alleges she sustained a fall in July 2001 
injuring, among other things, her face and jaw.  Prior to 
July 2001, the veteran was treated for migraine headaches and 
TMJ.  The veteran concedes that these conditions pre-existed 
her military service.  Rather, she alleges that these 
conditions considerably worsened after the facial injury in 
July 2001.

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  The presumption of soundness, however, attaches 
only where there has been an induction medical examination 
during which the disability about which the veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

In this case, as will be explained below, there is clear and 
unmistakable medical evidence that the veteran was treated 
for both migraine headaches and TMJ during inactive service.  
Indeed, the veteran concedes her TMJ was diagnosed prior to 
even her first period of active duty.  The presumption of 
soundness does not attach.  

The Board finds noteworthy that an individual can be service-
connected for an injury incurred during inactive service, but 
not for a disease.  See VAOPGCPREC 86-90 (July 18, 1990); 
Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  The 
claimed migraine headaches here are a disease and not an 
injury.  In other words, although the veteran may have been 
first diagnosed with migraine headaches during inactive 
service (versus prior to any period of service, as is the 
case for TMJ), does not automatically mean her claim is 
granted.

The veteran does not dispute her conditions pre-existed 
active military service.  Rather she argues that her current 
conditions were aggravated by the July 2001 fall.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare-
ups of a pre-existing injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

Also, as noted in a decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004):  

. . . if a preexisting disorder is noted 
upon entry into service, the veteran 
cannot bring a claim for service 
connection for that disorder, but the 
veteran may bring a claim for service-
connected aggravation of that disorder.  
In that case section 1153 applies and the 
burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 
1153 arises, the burden shifts to the 
government to show a lack of aggravation 
by establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.  

Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).

The crucial inquiry here then is whether there is medical 
evidence that the veteran's pre-existing TMJ or migraine 
headaches were permanently aggravated beyond the natural 
progression of the conditions due to any incident of the 
veteran's military service.  The Board concludes there is 
not.  The Board further notes that no additional chronic 
facial disorder (other than dental) is indicated by the 
medical evidence that would warrant service connection for 
any non-pre-existing condition. 

Her service medical records are silent as to any of these 
claimed conditions.  VA outpatient treatment records indicate 
treatment for migraines and TMJ for several years prior to 
the July 2001 injury.  Medical records indicate a pertinent 
medical history of TMJ dating back several decades.  Indeed, 
the veteran testified at her Central Office hearing before 
the Board that her TMJ was first diagnosed in 1980.  

Again, the July 2001 injury was determined to be in the LOD 
in an October 2004 decision.  The injury included a fractured 
bridge.  No mention of any other injury is indicated in the 
LOD determination.  Private emergency room records from July 
2001 indicate the veteran was admitted complaining of tooth 
pain and migraines.  At the time she had a cracked tooth in 
the upper right side of her jaw, which she indicated had been 
present for several weeks.  She complained of left lower jaw 
pain along with left ear pain and a headache.  The emergency 
PA diagnosed the veteran with an ear infection, causing her 
jaw discomfort.  The PA indicated her cracked tooth could 
also be responsible for her jaw pain.  Significantly, the PA 
also opined that the veteran's headache complaints did not 
fit the description of a migraine.  TMJ was listed as 
pertinent medical history, but otherwise no facial, jaw or 
neurological abnormality was indicated.  Rather, the veteran 
was treated for an ear infection and discharged the same day.  

No service medical records from July 2001 are available other 
than the subsequent October 2004 LOD determination, which 
includes a signed statement from the military dentist 
indicating a fractured bridge due to the July 2001 fall.  

The veteran was afforded a VA examination in April 2003 where 
the examiner found significant dental problems, but no 
chronic jaw or facial disability.  Rather, facial and jaw 
pain complaints were attributed to her poor dental hygiene.  
In regard to her migraine headaches, the examiner also 
indicated "no evidence of a true neuralgia." 

The claim was previously remanded, in part, to afford the 
veteran new VA examinations to determine whether any current 
facial, jaw or neurological disorder was attributable to the 
July 2001 fall, to include whether any pre-existing condition 
was permanently aggravated beyond the natural progression of 
the disease due to the July 2001 fall.

The veteran was afforded appropriate dental and neurological 
VA examinations in February 2008.  The dental examiner 
indicated as follows:

[The veteran] shows no evidence of 
temporomandibular damage or derangement whatsoever 
secondary to her fall.  It is very likely that she 
could suffer some intermittent dental pain due to 
the [poor] condition of her teeth....  However, her 
report of headaches, both in severity and 
frequency, is somewhat suspicious.  It does not 
appear likely that there is significant 
tempormandicular joint dysfunction that could 
contribute to these headaches.  Thus, it is highly 
unlikely that her headaches are being contributed 
to[o] significantly by a TMJ derangement. 

Similarly, the February 2008 neurological examiner diagnosed 
the veteran with migraine headaches, but did not find 
evidentiary or clinical support that the current severity of 
her headaches was attributable to the July 2001 fall.  No 
medical professional has every diagnosed the veteran with a 
chronic "facial" disorder. 

The VA examiners' opinions are compelling.  They are based on 
clinical tests and a complete review of the C-file, including 
the LOD determination and July 2001 emergency room medical 
records.  Also compelling, no medical professional has ever 
attributed the veteran's TMJ, migraine headaches or any other 
facial disorder to the July 2001 fall or any other incident 
of service.  The LOD determination, moreover, does not 
indicate any additional injury other than a fractured bridge.  
While the LOD determination lends support that the injury 
occurred, the veteran's claimed injuries are simply not 
supported by the evidence of record. 

In short, there simply is no probative and competent evidence 
that the veteran sustained chronic injuries to her face 
(other than dental) in July 2001.  The medical evidence, 
moreover, rules out the possibility of aggravation of her 
pre-existing TMJ and migraine headaches due to the July 2001 
fall or any other incident of service. 

Bilateral Hands, Low Back and Right knee

The veteran further alleges that she injured her bilateral 
hands, low back and right knee in the July 2001 fall.  As 
explained above, there is simply no evidence of these 
injuries sustained as result of the July 2001 fall.  Military 
LOD records as well as emergency room treatment records from 
that time do not indicate complaints of her hands, low back 
or right knee.

The veteran's service connection claims may still prevail, 
however, if there is medical evidence of current disabilities 
related to any other in-service occurrence.  Regrettably, 
there is no such evidence here.

The veteran's salvageable service medical records indicate 
some complaints of cramps in the bilateral legs, spasms in 
the bilateral toes, and right ankle and foot pain, but all 
examinations were within normal limits.  The veteran was 
treated for some complaints of musculoskeletal pain, but no 
medical professional during her lengthy military career ever 
diagnosed the veteran with any chronic hand, back or knee 
disability.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran's current bilateral 
hand, knee or low back conditions are related to her in-
service July 2001 fall or any other remote incident in 
service.  The Board concludes they are not.

After service, the veteran alleges she suffered from weakness 
in both hands, and chronic low back and right knee pain.  In 
support of her claim, she submitted an April 2004 statement 
from her private doctor, Dr. Bass, indicating she suffers 
with severe rheumatoid arthritis.  The statement does not 
make clear what parts of her body are afflicted with the 
arthritis or the likely etiology of the diagnosis.

The veteran was afforded VA examinations in April 2003 and 
February 2008.  In April 2003, x-rays indicated normal knees 
and low back, with indication of old un-united fractures of 
both wrists.  The examiner diagnosed the veteran with "some 
weakness in both hands," but did not offer an opinion as to 
the likely etiology.  

In February 2008, the VA examiner diagnosed the veteran with 
rheumatoid arthritis affecting the bilateral knees, hands and 
the lumbar spine.  In regard to likely etiology, the examiner 
opined as follows:

...I see no connection with [the in-service] fall to 
her current joint complaints.  ...[The veteran's] 
rheumatoid arthritis is not related to any fall 
she sustained while in active service.  In 
addition, there is no evidence that her rheumatoid 
arthritis had its onset during active duty.  

X-rays performed in conjunction with this examination, 
moreover, did not indicate the un-united fracture of both 
wrists as shown in a prior x-ray.  Rather, the x-rays were 
consistent with an advanced rheumatoid condition in the 
bilateral hands, knees and lower back. 

The Board finds the medical evidence compelling.  The 2008 
examiner based his opinion on a complete review of the C-file 
as well as a complete physical examination with appropriate 
clinical tests.  The examiner's opinion, moreover, is not 
inconsistent with the veteran's private doctor.  Also 
compelling, no medical provider has ever linked any 
musculoskeletal condition to the July 2001 fall or any other 
in-service event.

The medical evidence simply does not support the contention 
that the veteran injured her knees, hands or low back in the 
July 2001 fall.  There is no evidence indicative of any other 
in-service injury or event responsible for her current 
rheumatoid arthritis.  In short, there is no competent and 
probative evidence indicating the veteran has a current knee, 
hand or low back condition related to her active military 
service.  Indeed, the most probative evidence indicates 
otherwise. 

Left Knee

Here, the veteran alleges she currently has a left knee 
condition due to overuse compensating for her right knee 
injury from the military.  

Where a disability is claimed as proximately due to or the 
result of a service-connected disease or injury, as is the 
case here, service connection may also be established on a 
secondary basis by a showing that (1) a current disability 
exists and (2) the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  71 
FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); 
Allen v. Brown, 8 Vet. App. 374 (1995).  

As explained above, the veteran has been diagnosed with 
rheumatoid arthritis of the bilateral knees.  Her right knee, 
however, has not been attributed to her military service for 
reasons mentioned above.  Accordingly, her secondary service 
connection claim must also fail as a matter of law. 

The Board has considered the veteran's statements that she 
suffered with face pain, migraines, TMJ pain and bilateral 
hand, knees and low back pain since the July 2001 fall.  In 
accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), the Board 
concludes that the lay evidence presented by the veteran 
concerning her continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  However, the veteran's 
claims fail based upon the lack of medical nexus associating 
her in-service fall to a current disability.  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).   In other 
words, even accepting the veteran's allegations, no medical 
professional has ever linked her current disabilities to any 
remote incident of service. 

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claims.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a facial 
injury is denied.

Entitlement to service connection for a TMJ disorder is 
denied.

Entitlement to service connection for migraine headaches is 
denied.  

Entitlement to service connection for bilateral hand 
disorders is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder, 
claimed as secondary to a right knee disorder, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


